UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-K x Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: March 31, 2008 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I— REGISTRANT INFORMATION Full Name of Registrant: Valcent Products Inc. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 789 West Pender Street, Suite 1010 City, State and Zip Code: Vancouver, BC, Canada V6C 1H2 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 1 PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Valcent Products Inc., an Alberta corporation (the “Company”) has experienced increased business operations relating to its projects under development in the United States and the UK. Due to the increased scale and scope of developments, management of the Company deems that additional time is appropriate and necessary for the preparation of the Company’s Annual Report on Form 20-F in order to ensure complete and accuratedisclosure; the information necessary could not be obtained within the prescribed period without unreasonable effort or expense. Management intends to file its Annual Report on F-20 within the fifteen day extension. We are filing this Form 12b-25 Notification of Late Filing, in accordance with Rule 12b-25 of the Securities Exchange Act of 1934, as amended, and will file the subject Annual Report on Form 20-F not later than October 15, PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. George Orr (604) 606-7979 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes x No o (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Valcent Products Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 30, 2008 By: /s/ George Orr Name: George Orr Title: Director 2
